Curia, per
Sutherland, J.
The question in this case is, whether the act of February 28th, 1817, exempting the buildings, machinery and the manufactured articles in the hands of the manufacturer of every cotton, woolen or linen *557manufactory within this state, is repealed by the act for the assessment and collection of taxes, passed April 23d, 1823.
The latter act was intended as a revision of all the laws upon the subject of taxation ; and it was obviously the intention of the legislature to embrace in it, either in terms, or by reference, all the subsisting legal provisions upon that subject.
The 3d section of the act contains -an enumeration of certain species of property, belonging to certain classes and individuals, which it declares shall be exempt from taxation. Neither the real, nor personal property of manufacturing societies is mentioned in that section.
The 14th section provides, that all incorporated companies -receiving a regular income,.&c. shall be considered persons within the. meeting of the act, and assessments shall lie made and faxes imposed and levied upon them, and collected in the same.manner as upon individuals ; and that the cashiers of banks, secretaries of insurance companies, and secretaries or treasurers of all manufacturing companies, shall make and deliver to the assessors, &c. a list containing the real estate occupied hy such company, if any; and the amount of capital actually paid in, (except &.c.) and the assessors shall insert in their assessment roll, opposite to the name of such company, the amount of such real and personal property.
The next section makes it the duty of the cashier, treasurer or secretary, as the case may be, to pay the amount of the tax imposed upon such company.
The language of the 14th section is as broad and comprehensive as it is capable of being made ; and in terms renders the real and personal estate of all manufacturing companies subject to taxation. Does it not then, in relation to the act of February 28 th, 1817, fall within the general principle that leges posteriores, priores contrarias abrogant 7 The one declares that all the buildings; machinery, &c. of every cotton, woolen and linen manufactory, shall be exempted from taxation ; the other, that the assessments shall be made and taxes imposed, levied and collected upon all incorporated companies, &c. as upon individuals ; that the secretaries or treasurers of all manufac*558taring companies shall deliver a list of the real estate occu» pej hy SUch company, and the amount of capital actually paid in, to the assessors, who shall insert it in their assessnient roll, <kc.; and that the" secretary or treasurer, shall pay the tax imposed upon such company. Two statutes more directly repugnant to each other, could not well he penned; and though the latter statute is not couched in negative terms, yet it appears to me, necessarily to imph a negative, and virtually to repeal the former.
But it is supposed by the counsel for the plaintiffs, that the 4th section of the act of 1823, expressly recognizes the existence of the act of 1817; and saves and perpetuates it,
This section provides that all real and personal estate of whatsoever description, household furniture, except as above exempted, goods; chattels, &c. bank stock, and all other kinds of stock, and all such property, real and personal, as is not exempted by some law of the United States, or .of this state, or by the constitution of this state, shall be subject to taxation under the meaning of this act.
The argument is, that this exemption has nothing to operate upon, unless it refers to the act of 1817 ; that it cannot relate to laws subsequently to be passed, because the legislature must have known that any subsequent law exempting property from taxation, would be valid and effectual without it. In that aspect, therefore, it was entirely useless. It certainly was so ; but not more useless or unavailing than the accompanying provision in relation to property exempt by the laws of the United States, or the constitution of this state. The legislature must-equally have known, that however general and absolute the terms of their law might be, it could not affect property which either a law of the United States, passed under the authority conferred upon congress by the constitution, or the constitution of this state had exempted, or should exempt from taxation. The constitution of this state, and the laws passed by congress, under the authority conferred by the constitution of the United States, are paramount, and need no saving clauses to secure their operation and effect. These considerations show that the provisions in the 4th section, relied on by *559the plaintiffs, were probably inserted as matter of form, or from abundant caution, and not from a mature consideration of their necessity and effect.
At all events, if the subsequent provisions of the act are so clearly contrary to the act of 1817, that the repugnancy could not have escaped the attention of the legislature ; so contrary, as to show that they must have known the latter virtually repealed the former, it would be doing violence to the principles of sound construction applicable to statutes, to sustain a law, which the legislature had thus clearly manifested their intention to repeal, upon the strength of so questionable a clause as that relied upon.
I am therefore of opinion, that the property of the plaintiffs was liable to taxation, and that they have no cause of action against the defendant.
Judgment for the defendant.